ITEMID: 001-95353
LANGUAGEISOCODE: ENG
RESPONDENT: MKD
BRANCH: CHAMBER
DATE: 2009
DOCNAME: CASE OF KAMBERI v. "THE FORMER YUGOSLAV REPUBLIC OF MACEDONIA"
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Mirjana Lazarova Trajkovska;Peer Lorenzen;Rait Maruste;Renate Jaeger
TEXT: 4. The applicant was born in 1949 and lives in Gostivar.
5. In 1968 the then Assembly of the Municipality of Gostivar expropriated, inter alia, a plot of a construction land (“the property”) from the applicant's late father with the stated aim of building a nursery school. Compensation was to be determined by a separate decision.
6. On 7 January 1996 the applicant requested the then Gostivar Municipal Court, in non-contentious proceedings, to award him compensation according to the market value of the property. Three other persons joined these proceedings.
7. On 22 September 1999 the Gostivar Court of First Instance (“the first-instance court”) upheld the applicant's request and ordered the Municipality of Gostivar to compensate him for the expropriated property. It further dismissed his request against the State for lack of standing. On 24 February 2000 the Skopje Court of Appeal quashed that decision arguing, inter alia, that the lower court had incorrectly specified the award.
8. Between 25 January 2001 and 19 November 2003 the Skopje Court of Appeal ordered retrial on three occasions.
9. On 20 June 2005 the first-instance court awarded the applicant compensation in the amount specified by an expert and ordered its joint payment by the State and the nursery school. It also ordered that the latter reimburse the applicant for his legal costs.
10. On 30 November 2005 the Court of Appeal upheld the lower court's decision in respect of the awarded compensation and remitted the remainder for a fresh consideration.
11. On 26 January 2006 the Solicitor General submitted an appeal on points of law before the Supreme Court. On 14 February 2006 the applicant submitted his observations in reply.
12. On 10 February 2006 the applicant sought enforcement of the Appeal Court's decision of 30 November 2005. He proposed that the award be transferred to his bank account. On 24 February 2006 the first-instance court requested the applicant to pay the court fees.
13. On 21 March 2006 the public prosecutor lodged a request for protection of legality with the Supreme Court.
14. On 14 April 2006 the applicant again requested enforcement of his claim established by the court decision of 30 November 2005. His request was granted on 19 April 2006.
15. On 22 June 2006 the applicant and the State concluded an out-of-court settlement (вонсудска спогодба) (“the settlement”) under which the State undertook to recognise the applicant's title to the property (право на сопственост); to register him as a co-owner in the land registry; and to withdraw extraordinary remedies submitted on its part. The applicant agreed to withdraw his request for enforcement and to refrain from claiming any payment in respect of the above decisions.
16. The enforcement proceedings were terminated by a decision of the Skopje Court of First Instance of 13 September 2006.
17. Notwithstanding the settlement, the request for the protection of legality was not withdrawn. On 18 April 2007 the Supreme Court granted this request and quashed the lower courts' judgments in respect of the awarded compensation. The court dismissed the applicant's objection that the above request should be rejected as the parties have concluded the settlement. It held that the lower courts did not give sufficient reasons in their judgments and that it was not clear who was required to pay the compensation. The court, however, rejected the appeal on points of law lodged by the Deputy Solicitor General as it found that both parties withdrew their submissions stating that they have settled.
18. The proceedings resumed before the first-instance court. On a hearing held on 13 July 2007, the applicant confirmed that the property had been restored to him and withdrew his compensation claim. The first-instance court acknowledged the withdrawal.
VIOLATED_ARTICLES: 6
